498 S.E.2d 599 (1998)
348 N.C. 272
STATE of North Carolina
v.
Clifton Harold PEARSON, Jr.
No. 165PA97.
Supreme Court of North Carolina.
May 8, 1998.
*600 Michael F. Easley, Attorney General by John J. Aldridge III, Assistant Attorney General, for the State.
Walter L. Jones, Greensboro, for defendant-appellant.
American Civil Liberties Union of North Carolina Legal Foundation by Sandy S. Ma, Raleigh, amicus curiae.
WEBB, Justice.
The Court of Appeals, in finding the seizure of contraband was proper, did not rely on the order of the superior court, which held the defendant consented to the search. The Court of Appeals held the search and seizure was lawful without a consent. This was error.
When an officer observes conduct which leads him reasonably to believe that criminal conduct may be afoot, he may stop the suspicious person to make reasonable inquiries. If he reasonably believes that the person is armed and dangerous, the officer may frisk the person to discover a weapon or weapons. Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968); State v. Butler, 331 N.C. 227, 415 S.E.2d 719 (1992); State v. Peck, 305 N.C. 734, 291 S.E.2d 637 (1982). The State argues and the Court of Appeals held that the evidence that the defendant had an odor of alcohol, acted "nervous and excited," and made statements inconsistent with his fiancée's statement as to their whereabouts the night before supports findings that the two officers had a reasonably articulable suspicion that the defendant may have been armed and dangerous. We disagree.
We cannot hold that the circumstances considered as a whole warrant a reasonable belief that criminal activity was afoot or that the defendant was armed and dangerous. The defendant was stopped at 3:00 p.m. on *601 an interstate highway. Both officers testified that he was polite and cooperative. He had a slight odor of alcohol but not enough to be charged with driving while impaired. This should not give rise to a reasonable suspicion of criminal activity.
The nervousness of the defendant is not significant. Many people become nervous when stopped by a state trooper. The variance in the statements of the defendant and his fiancée did not show that there was criminal activity afoot. The officers testified the defendant was frisked because it was standard procedure to do so when a vehicle is searched.
The officers had never before encountered the defendant. They were not aware of any criminal record or investigation for drugs pertaining to him. The defendant was polite and cooperative. The bundle in his pants was not obvious and was not noticed by either officer.
The defendant had been in the presence of Trooper Cardwell for over ten minutes. Cardwell had placed the defendant in his patrol car without a frisk. He left the defendant alone in the patrol car while he talked to the defendant's fiancée. The defendant had not made any movement or statement which would indicate that he had a weapon.
We hold that the circumstances in the instant case did not justify a nonconsensual search of the defendant's person. We, therefore, reverse the holding of the Court of Appeals as to this issue.
The State relies on State v. McGirt, 122 N.C.App. 237, 468 S.E.2d 833 (1996), aff'd per curiam, 345 N.C. 624, 481 S.E.2d 288, cert. denied, ___ U.S. ___, 118 S. Ct. 180, 139 L. Ed. 2d 121 (1997). In McGirt, the Court of Appeals held, and we affirmed, that it was lawful for an officer to frisk a person who had been removed from a vehicle when the officer knew that the defendant was a convicted felon who was under investigation for cocaine trafficking and that cocaine dealers normally carry weapons. None of these facts are present here. McGirt is not precedent for this case.
The State also relies on State v. Beveridge, 112 N.C.App. 688, 436 S.E.2d 912 (1993), aff'd per curiam, 336 N.C. 601, 444 S.E.2d 223 (1994). In that case, the Court of Appeals held, and we affirmed, that evidence of cocaine seized in a "pat down" search of the defendant after he had been removed from a vehicle should have been excluded. The defendant in that case appeared to be under the influence of some impairing substance. The basis of the holding in that case was that the search was intrusive. The Court of Appeals said that the officer was justified under Terry in frisking the defendant but that when the "pat down" did not reveal a weapon, the search should have been stopped. If the search was too intrusive, it was unlawful regardless of Terry. The mention of Terry in Beveridge was not necessary to a resolution of the case. It was dictum. Beveridge is not precedent for this case.
The Court of Appeals decided the case on the ground that there was a proper protective search, and did not reach the question of whether there was a consent to the search. This was the ground upon which the superior court decided the case.
The superior court relied on the consent to search the vehicle signed by the defendant and the fact that he did not object when he was searched to conclude the defendant consented to the search. This was error. The consent signed by the defendant applied only to the vehicle. We cannot broaden the consent to include the defendant's person. N.C.G.S. § 15A-223(a) (1997). We also cannot hold that the acquiescence of the defendant when the officer told him he would frisk him was a consent, considering all the circumstances. There must be a clear and unequivocal consent before a defendant can waive his constitutional rights. State v. Little, 270 N.C. 234, 239, 154 S.E.2d 61, 65 (1967).
Because we have held that the search of the defendant was unlawful, we reverse the decision of the Court of Appeals and remand for further remand to the Superior Court, Guilford County, to vacate the defendant's plea of guilty.
REVERSED AND REMANDED.